Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 13-18, 20-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20160046294) in view of Lewis (US8696113), further in view of Rosener et al (US8363098).
Regarding claim 5, Lee et al teaches a wearable head device (see figure 1) comprising: 
a communication structure (110) configured for receiving one or more control signals ( a signal indicating a call or message; signals from sensors or another wearable or other external device or car-see figure 3 and paragraphs 45,47,63,70, 75, 96-99, 124, 107, 140) sent from one or more other devices external to the wearable head device (sensors or another device or car), 
the one or more other devices associated with one or more sensors (biological sensors or locations sensor or Bluetooth, WIFI and/or car sensors; paragraphs 47-50, 73-75, and 127), 
the one or more control signals sent in response to the one or more devices determining a sensed condition (connection to the wearable device – paragraph 63; incoming call or message; sleepy (image from car)) based on the one or more sensors (blood pressure or sleep or traffic conditions or connection to external device or incoming call or message receiver; paragraphs 51, 53,127,131);
a vibration system (153) configured for causing vibration in the wearable head device to alert a user of the sensed condition(sleepy) when the wearable head device is worn by the user (paragraphs 97,112),
one or more processors (180) configured for sending, in response to the one or more control signals received by the communication structure (110), one or more activation  signals to the vibration system to cause the vibration in the wearable head device to alert the user of the sensed condition (sleepy) when the wearable head device is worn by the user (paragraphs 40, 97-99,112,124,127,139), wherein the wearable head device is configured to active the vibration system in response to receiving a control signal of the one or more control signals. Lee teaches (figure 3) that a wearable device can communicate with a car and/or other devices. The wearable device can communicate with various sensors on the wearable device and car to determine if the user is too sleepy to drive and Lee teaches the wearable device can be implemented as HMD (paragraph 112).  However, Lee fails to specifically disclose wherein the wearable head device is configured to active the vibration system in response to receiving a control signal of the one or more control signals.
Lewis teaches a wearable head device (see figure 1 and 5c) comprising: 
a communication structure (col. 3lines 28-35) configured for receiving one or more control signals ( signals from sensors or another device or car-see figure 5c and 11; col. 4,lines 5-55, col. 5,lines 15-20 and 35-67) sent from one or more other devices external to the wearable head device (sensors or another device or car), 
the one or more other devices associated with one or more sensors (biological sensors or speech sensor and/or car sensors; col. 7, lines 12-67, col. 8 and col. 10), the one or more control signals sent in response to the one or more devices determining a sensed condition based on the one or more sensors (blinking or speech or traffic conditions);
a vibration system (612) configured for causing vibration in the wearable head device to alert a user;
one or more processors (figure 19) configured for sending, in response to the one or more device signals received by the communication structure, one or more control signals to the vibration system to cause the vibration in the wearable head device. Therefore, Lee figure 3 wearable device is a wrist watch that communicates with the vehicle, it is known in the art for an HMD (eye glass frame type) to communicate with a vehicle, as taught by Lewis. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use a wearable head device as a functionally equivalent structure. 
 	Although, Lee teaches a car sending an image for the wearable device to analyze to determine the sleep state of the driver, Lee- Lewis fails to specifically disclose wherein the wearable head device is configured to active the vibration system in response to receiving a control signal of the one or more control signals.
	In the same field of endeavor, Rosener et al teaches a wearable head device (see figures 1, 5 , 18 and 22) comprising: 
a communication structure (col. 20,lines 5-10) configured for receiving one or more control signals ( signals from sensors indicating IR light received at target device or proximity sensor or displays or external computers or another device or calls or messages-col. 20, lines 1-19 ) sent from one or more other devices(computer, cell phone, target device) external to the wearable head device (4 or 12-28), 
the one or more other devices associated with one or more sensors (GPS or RFID or proximity detector; see figure 18),
 the one or more control signals sent in response to the one or more devices determining a sensed condition (presence, proximity to office/computer or devices, received IR light at target) based on the one or more sensors;
a vibration system (col. 20, lines 55-67 and col. 21,lines 1-21) configured for causing vibration in the wearable head device to alert a user of the sensed condition when the wearable head device is worn by the user,
one or more processors (microprocessors) configured for sending, in response to the one or more control signals received by the communication structure, one or more activation signals to the vibration system to cause the vibration in the wearable head device to alert the user of the sensed condition when the wearable head device is worn by the user, wherein the wearable head device is configured to active the vibration system in response to receiving a control signal (received IR light at target device) of the one or more control signals (col. 20,lines 55-67 and col. 21,lines 1-21). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention for HMD to communicate with sensors that are internal and external to provide information to the user, since it is known in the art for HMD to communicate with an external device and/or sensor; and such communication of the sensor information helps to provide more information to an user to assist with location guidance, alert the user to incoming information (calls, text etc.) and helping to keep the user safe. 
Regarding claims 6, the wearable head device of claim 5, wherein the vibration system (153) comprises an actuator configured for moving to cause the vibration in the wearable head device to alert a user of the sensed condition when the wearable head device is worn by the user (see paragraph 97) - Lee teaches the wearable device vibrates based on the user selection of the vibration strength. See also col 30,lines 55-67 of Rosener.
Regarding claim 7, as discussed on in claim 5, Lee-Lewis-Rosener combination teaches the wearable head device of claim 5, Lewis further teaches comprising: a side arm (see figure 5c), wherein the vibration system is mounted in the top mounting housing (see figure 5c).
Regarding claim 8, Lee-Lewis-Rosener combination teaches the wearable head device of claim 5, Lewis further teaches comprising : a top mount housing (arm of frame) located at a top portion of the wearable head device, wherein the vibration system mounted on the top mount housing (see figure 5c).
Regarding claim 9, see Examiner’s notes in claim 6.
Regarding claim 10, Lee teaches the wearable head device of claim 9, wherein each of the different vibration modes is indicative of distinct sensed condition among different sensed conditions to be indicated by the one or more sensor associated with the one or more other devices.-Lee teaches using vibration, sound or image as an output for alarm based on based on biologic data from the sensors (paragraphs 4 and 17). Lee also teaches controlling the vibrations by controlling the strength and pattern to alert the use (paragraphs 97-98). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the Lee-Lewis-Rosener HMD can be controlled to output different/distinct vibration strength or sequences to provide an alarm for a sensed condition (for example: stronger vibration when user is falling asleep) to provide distinction for serious and no serious conditions. 
Regarding claim 11, see paragraph 97- multimode vibration system.
Regarding claim 13, the wearable device of claim 5, wherein on or more other devices (sensors or another device or car) comprises one or more sensors (paragraph 48-53 and figures 3-4; biological sensors, position sensors or traffic sensors). See figure 18 of Rosener.
Regarding claim 14, see Examiners notes in claim 13. 
Regarding claims 15-16, see Examiner’s notes in claim 13 and paragraph 127- user is too sleepy to drive.
Claims 17-18 and 20 substantially correspond to apparatus claims 5, 6, and 14 respectively. The apparatus claimed in 5, 6 and 14 can perform the method claimed in claims 17, 19-20; thus, see Examiner’s notes in claims 5, 6 and 14.  
Claims 21, 22 and 24 substantially correspond to apparatus claims 5, 6 and 14 respectively. The apparatus claimed in 5, 6 and 14 can perform the method claimed in claims 21,22  and 24. See Examiner’s notes in claims 5, 6, and 14 and paragraph 177. 
Regarding claim  25, as discussed on in claim 5, Lee-Lewis-Rosener combination teaches the wearable head device of claim 5, the combination further teaches comprising: a speaker system  (Lee has an audio output; Lewis teaches a speaker system 610/612 ;see figure 18 of Rosener-teaches audible outputs), Lewis further teaches wherein the speaker system comprises the vibration system (610/612-col. 7,lines 50-55).
Regarding claim 26, as discussed on in claim 5, Lee-Lewis-Rosener combination teaches the wearable head device of claim 5, Lewis further teaches comprising: wherein the vibration system comprises a first vibratory element (614) on a first side of the wearable head device (see figure 5c) and a second vibratory element (612) located on a second side of the wearable head device. However, Lee-Lewis Rosener fails to specifically disclose an embodiment where the second vibratory element on the second side opposite the first side, and wherein one or more activation signals cause stereo vibration in the wearable head device. 
	Lewis clearly teaches including one or more vibration element and speaker elements disposed on opposite sides of the HMD which could implement stereo audio. Since Rosener teaches using a speaker as a vibration element, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed first and second vibratory element on opposite side which can be activated to cause stereo vibration in the wearable head device as an obvious design choice and would be a functionally equivalent structure. 
Regarding claim 27, the wearable head device of claim 5, wherein the wearable head device is configured to receive an input signal via a user interface of the one or more other devices external to the wearable head device (via computer or phone).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raffle et al (US8947323) teaches an HMD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH